Citation Nr: 0625575	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  04-29 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


ISSUE

Entitlement to nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to 
November 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

FINDING OF FACT

The veteran's military service extended from August 1960 to 
November 1962 and did not involve any time in Vietnam.


CONCLUSION OF LAW

The veteran's military service does not meet threshold 
service eligibility requirements for nonservice-connected 
pension benefits.  38 U.S.C.A. §§ 1521, 5107(b) (West 2002); 
38 C.F.R. §§ 3.2, 3.3, 3.7, 3.314(b)(1) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria.  Basic entitlement to a benefit payable 
monthly by VA because of nonservice-connected disability or 
age exists if a veteran has served 90 days or more during a 
period of war, including the Vietnam era; or was discharged 
or released from such wartime service, before having served 
90 days, for a disability adjudged service-connected without 
the benefit of presumptive provisions of law, or at the time 
of discharge had such a service-connected disability, shown 
by official service records, which in medical judgment would 
have justified a discharge for disability.  38 C.F.R. §§ 
3.3(a)(2)(i)(iii), 3.314.

The term Vietnam era means the period beginning on February 
28, 1961, and ending on May 7, 1975, in the case of a veteran 
who served in the Republic of Vietnam during that period, or 
the period beginning on August 5, 1964, and ending on May 7, 
1975, in all other cases.  38 C.F.R. § 3.2(f).

Service department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

Where the law, and not the evidence, is dispositive of a 
claim, such claim should be denied because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Factual Background & Analysis.  The veteran had active 
military service from November 1960 to November 1962 and 
correspondence from the service department dated in April 
2005 advises that the veteran did not serve in the Republic 
of Vietnam.  The veteran thus did not serve during a period 
of war, including the Vietnam era.  Thus, the basic threshold 
requirement of service during a period of war is not met.  38 
C.F.R. § 3.3(a)(2)(ii).  This is not a matter of VA 
discretion, but a question of law.  38 U.S.C.A. § 1521(j).  
The claim must therefore be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  There is no basis upon which the veteran's 
claim can be granted.

The provisions of the Veterans Claims Assistance Act have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.


____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


